DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the human hand" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the human hand" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 24 are rejected under 25 U. S. C. 103 as being unpatentable over Timoszyk et al. (US 20150184779 A1) hereafter referred to as “Timoszyk”, as applied to claim 1, in view of “Stryker Visum Surgical Lights & StrykeCam In- Light Camera, Operations and Maintenance Manual (April 2016)” hereafter referred to as “Stryker”.

    PNG
    media_image1.png
    646
    785
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    580
    330
    media_image2.png
    Greyscale


Regarding claim 1, Timoszyk disclose a surgical lighting system (Figure 1, element 10) (paragraph 20, all lines, therein), comprising: 
a light head (Figure 1, element 12a) housing including a plurality of light emitting elements (paragraph 20, lines 9 -11) therein that are arranged to emit light downward to a region of interest; and
a camera assembly (surgical camera assembly, Figures 1 and 2, element 36) mounted within the housing (camera housing, Figures 1 and 2, element 40) (paragraph 24, lines 4 and 5) camera assembly including a camera having a field of view that encompasses at least a portion of the region of interest;
wherein the camera assembly is mounted within the handle housing for rotation greater than 360 degrees about a rotation axis from a first stop to a second stop and vice versa, wherein the first stop limits clockwise rotation of the camera about the rotation axis and the second stop limits counterclockwise rotation of the camera about the rotation axis (paragraph 31, lines 1 – 7). 
However, regarding claim 1, Timoszyk do not disclose a surgical lighting system, comprising:
a handle mounted to the light head housing and protruding downward from the light head housing, the handle including a handle housing having a sufficient size to be gripped by the human hand; and, 
wherein the camera assembly is mounted within the handle housing. 

    PNG
    media_image3.png
    673
    546
    media_image3.png
    Greyscale

Regarding claim 1, Stryker teaches a surgical lighting system, comprising:
a handle (light handle assembly, System Component no. 6) mounted to the light head housing and protruding downward from the light head housing, the handle including a handle housing having a sufficient size to be gripped by the human hand (last two lines of paragraph 6.4); and, 
wherein the camera assembly is mounted within the handle housing (paragraph 7.1, all lines, therein).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a surgical lighting system comprising a combination of features as disclosed by Timoszyk, for the Timoszyk invention can be modified to incorporate a combination of features taught by Stryker, for a surgical lighting system can be modified for a handle can be disposed on a cambia assembly, to effectuate easy, quick positioning of a camera to take images of areas of interest.  
Regarding claim 2, Timoszyk disclose the surgical lighting system, wherein the first and second stops lie in a plane (idler member, Figure 2, element 106) situated between the light head housing and the camera (paragraph 31, lines 1 and 2). 
Regarding claim 24, Stryker teaches the surgical lighting system, wherein the camera outputs an optical video signal (paragraph 1.2, subparagraphs 1 and 3).
Claim 25 is rejected under 25 U. S. C. 103 as being unpatentable over Timoszyk, as applied to claim 25, in view of Stryker.
Regarding claim 25, Timoszyk disclose a method of rotating a camera of a surgical lighting system, comprising: 
positioning a light head (Figure 1, element 12a) housing including a plurality of light emitting elements (paragraph 20, lines 9 -11) therein that are arranged to emit light downward to a region of interest;
wherein rotating the camera assembly includes rotation greater than 360 degrees about a rotation axis from a first stop to a second stop and vice versa, wherein the first stop limits clockwise rotation of the camera about the rotation axis and the second stop limits counterclockwise rotation of the camera about the rotation axis (paragraph 31, all lines, therein).
However, regarding claim 25, Timoszyk do not disclose a method of rotating a camera of a surgical lighting system, comprising: 
gripping a handle mounted to the light head housing and protruding downward from the light head housing, the handle including a handle housing having a sufficient size to be gripped by the human hand; and,
rotating a camera assembly mounted within the handle housing, the camera assembly including a camera having a field of view that encompasses at least a portion of the region of interest.
Regarding claim 25, Stryker teaches a method of rotating a camera of a surgical lighting system, comprising: 
gripping a handle mounted to the light head housing and protruding downward from the light head housing, the handle including a handle housing having a sufficient size to be gripped by the human hand (paragraphs 6.3 and 6.4, all lines, therein); and,
rotating a camera assembly mounted within the handle housing (paragraph 7.1, all lines, therein), the camera assembly including a camera having a field of view that encompasses at least a portion of the region of interest (paragraph 1.2, subparagraph 3).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that a method of rotating a camera of a surgical lighting system comprising a combination of steps as disclosed by Timoszyk (as presented in paragraph 18, above), for the Timoszyk invention method can be modified to incorporate a combination of steps taught by Stryker as presented in paragraph 20, above), for a method of rotating a camera of a surgical lighting system, to enable a surgeon to effectuate easy, quick positioning of a camera to take images of areas of interest.  

Allowable Subject Matter
.
Claims 3 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, and claims 4 - 23 which depend therefrom, the prior art made of record neither shows nor suggests the surgical lighting system, wherein the camera assembly includes a bracket that is rotatably mounted to a spindle fixed relative to the handle housing. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF